
1.	Each session of the General Assembly of the Organization, whose universality remains its underlying moral justification, provides us with the opportunity to question ourselves about the political, economic, social, cultural and human future of our planet on the basis of the balance sheets of the international situation which, one by one, we each draw up. This is perhaps why the general debate may give an impression of repetition, not only year after year but also speaker after speaker. This is, however, only an impression.
2.	In my own case, although this is the sixth time I have had the signal honor to speak, on behalf of my country and its Head of State, Mr. Omar Bongo, to the Assembly, I do not in any way feel that I am repeating myself. Even less do I feel that I am listening to the same litanies. This is owing to the wide range of subjects and their fluidity.
3.	In the past, we have had the opportunity to take up such enduring items as the deterioration of the international situation, security, detente, the persisting tensions among nations, the deterioration in the terms of trade, the growing inequality between rich and poor and the need for the establishment of a new, more just and more humane world order.
4.	This is why, in the face of increasing risks of conflagration in a world that is prey to crises and turmoil, it is incumbent upon all of us gathered here to find appropriate ways and means to avoid the irreparable. This is a responsibility which we cannot shirk. 
5.	The Gabonese delegation, for its part, is participating in the current session, as it has in previous sessions, imbued with the firm desire to make its contribution to the construction of peace, justice and human dignity in order to ensure a better world. It is this meaning that we intend to impart to our statement.
6.	However, at the outset I should like to convey to you, Mr. President, on behalf of my delegation, our warmest congratulations upon your election to the presidency of the thirty-sixth session of the General Assembly. It is an indication of our trust in you, which is wholly in keeping with your outstanding qualities and with the competence, each of us is pleased to recognize in you. Hie Gabonese delegation is convinced that under your presidency the Assembly will steer the work of the present session towards the successful results which the entire international community is seeking.
7.	I should like to assure you that my delegation will give you its full support in the discharge of your weighty but ennobling and delicate mission. Our congratulations are extended also to the other officers of the Assembly, who, we are convinced, will contribute together with yourself to the success of our deliberations.
8.	It is a pleasure for us to avail ourselves of this opportunity to thank your predecessor, Mr. Riidiger Von Wechmar of the Federal Republic of Germany, a talented diplomat, for his outstanding services to the international community, thanks in particular to the farsightedness, effectiveness and devotion with which he discharged his important responsibilities. We should also like to pay a well-deserved tribute to the SecretaryGeneral of the Organization. My Government is particularly grateful for his tireless efforts to find answers to the many questions which remain before the community of nations.
9.	Lastly, we should like to extend a warm welcome to the delegations of Vanuatu and Belize upon their admission as the one hundred fifty-fifth and one hundred fifty sixth Members of the Organization. The membership of the Organization has thereby been strengthened and brought closer to universality. We should like to welcome these friendly countries to our midst and wish them full success in their efforts to contribute to our joint search for the advent of a peaceful world, a world of solidarity, a better world.
555
A/36/PV.27
10.	To be sure, the principal aim of the United Nations is to maintain international peace and security and to achieve cooperation among nations, all the while providing a center in which joint efforts may be brought into harmony. Unfortunately, the balance sheet of the world situation forces us once again to note that the current session of the General Assembly is being held at a moment of particular concern in the history of mankind, one marked by serious tensions and conflicts as well as by economic disorders which generate the poverty of which the third world in general and Africa in particular are the principal victims.
11.	In Africa, one of the main subjects .of concern for our States, above and beyond any other, remains the situation in southern Africa, particularly in Namibia, a Territory still under colonial domination in spite of relevant United Nations resolutions which the racist authorities of Pretoria continue to defy.
12.	As long as Namibia remains under the domination of South Africa and as long as the racist and fascist Government of Pretoria continues to impose upon the black majority its regime of apartheid, the work of decolonization and the liberation of Africa will not have been completed.
13.	We cannot repeat often enough that the key to a rapid solution of the problem is firmly in the hands of the SoufE African Government and the countries of the Western contact group and that the basis thereof is Security Council resolution 435 (1978), which endorses the plan for the settlement of the question of Namibia.
14.	In truth, throughout this year, at New Delhi in February at the Conference of Ministers for Foreign Affairs of NonAligned Countries, at Nairobi in June at the eighteenth session of the Assembly of Heads of State and Government of the Organization of African Unity, at Algiers in April at the Extraordinary Ministerial Meeting of the Coordinating Bureau of NonAligned Countries on the Question of Namibia, and in Paris in May, where, under the aegis of the Organization of African Unity [CMC/] and the United Nations, the International Conference on Sanctions against South Africa was held in short, everywhere Africa and the nonaligned countries have unanimously supported resolution 435 (1978).
15.	By allowing the South African Government to impose its delaying tactics and its policy of refusal and procrastination, the countries of the contact group are bearing a heavy responsibility, both in the tragedy in Namibia and in the invasion of Angola by South African troops. That is why they must pull themselves together and proceed actively to have Pretoria agree to implement the United Nations settlement plan so that the Namibian people can freely exercise its right to self-determination.
16.	For its part, Gabon, which has, in an official statement by its Head of State, Mr. Omar Bongo, strongly condemned the invasion of Angolan territory, reaffirms its unreserved support for the United Nations plan and remains convinced that on that basis Namibia will soon achieve independence in its entirety, including its vital port of Walvis Bay. It is in the interests of the entire international community for this to be the case, because there can be no doubt whatsoever that the problem of Namibia carries the seed of generalized conflict which brings to bear upon mankind the threat of nuclear war. While it may be comforting from some angles to note that the Western countries have never opposed resolution ES8/2 adopted at the eighth emergency special session of the General Assembly, convened here in September of this year, none the less, those countries must respond positively to the request made of them by the broad majority of the international community by imposing against South Africa the mandatory global sanctions stipulated in Chapter VII of the Charter of the United Nations. They must exert upon that country any other pressure necessary to ensure that it will comply.
17.	That is the meaning of the appeal which, on behalf of the Head of State of Gabon, I would address to the Assembly. May this appeal be heard in the interests of safeguarding peace and security in Africa and in the world.
18.	In South Africa itself, "our brothers ... are continuing to be afflicted by domination, oppression and humiliation imposed upon them by the Pretoria regime which has inscribed in its institutions in letters of gold the fact that apartheid is the best way to organize economic, social and political space, and the recent electoral consultation constitutes it's latest shameful demonstration. That extract from the message from the President of the Gabonese Republic, addressed to the President of the International Conference on Sanctions Against South Africa, on Africa Liberation Day, on 25 May last, demonstrates the extent to which Gabon stands in solidarity with the fraternal people of South Africa in its struggle for liberation. That is why my country considers that the international community should support the legitimate struggle of the freedom fighters, while continuing to seek any peaceful solution which may lead to the rapid eradication of the shameful system of apartheid.
19.	In central Africa, the situation in Chad, by reason of a long fratricidal war, concerns us deeply. At Nairobi, OAU once again considered this problem and Gabon responded to the appeal for solidarity which was made at that time.
20.	With regard to an improvement of the situation in Chad, my country considers that this is a problem which should interest all of us. It hopes very much that the international community will rally to support this fraternal country to help it to rebuild its economy.
21.	Unfortunately, Africa is not the only part of the world in which confrontation continues, or where efforts to achieve the peaceful settlement of conflicts, in accordance with the provisions of the Charter, have as yet been unsuccessful.
22.	The situation in the Middle East appears to be a matter of increasing concern since the continuing tension in that part of the world, which in three decades has experienced three lethal wars, constitutes a serious threat to international peace and security. The atmosphere of violence, as well as Israel's refusal to recognize the inalienable rights of the Palestinian people, frequently reaffirmed by relevant resolutions of the United Nations, are hardly conducive to settling the conflict by peaceful means. Gabon believes in the virtues of dialog as a privileged weapon for the settlement of conflicts among States and will continue to encourage any initiative to achieve a settlement of the Palestinian problem by means of negotiation.
23.	That is why it considers that the search for a just and lasting peace in that part of the world requires the effective participation of the Palestinian people in any peace process, as well as the full and unconditional withdrawal by Israel from the Arab territories occupied in 1967, and the exercise by the Palestinian people of its national rights.
24.	That is also why Gabon will continue to condemn the Hebrew State as long as Israel which, it must be recognized, does have the right to live in peace within secure and internationally recognized boundaries refuses to abide by Security Council resolutions, in particular resolutions 242 (1967) and 338 (1973). .
25.	At this point it seems quite appropriate to refer to the bloody and prolonged tragedy in Lebanon. I should like to state here that my country vehemently condemns foreign aggression and acts of intervention, of whatever form or on whatever pretext, which would threaten the integrity, independence and sovereignty of that State.
26.	These principles are valid wherever tensions or conflicts exist. In addition to the problems that we have mentioned, we have in mind in this connection, the following: the situation in Cyprus, where talks between the communities should continue; the Korean problem, with regard to which Gabon Supports any action leading to reunification of the peninsula by peaceful means, without any foreign interference; Kampuchea and Afghanistan, where the peoples must be able to express their views freely to decide the system of government they desire; and, finally, Iraq and Iran, two fraternal countries at war, to whom we renew the appeal that the Head of State of Gabon, Hajji Omar Bongo, made to them to put an end to their conflict.
27.	The establishment of peace in these regions of tension and upheaval should reinforce the process of generalized detente that the world seeks and should put an end to the arms race, a race of increasingly sophisticated and lethal weapons. The senseless accumulation of weapons may at any moment provoke a planetary cataclysm. In a world of anxiety and intolerable, destabilizing pressures, a simple error or thoughtless action may lead to a nuclear apocalypse.
28.	In such circumstances, we must all strive to put an end to this accumulation of weapons, so as finally to eliminate this danger. The matter is to be considered at the second special session of the General Assembly devoted to disarmament, which is to be convened soon. The huge sums so far devoted to weapons could be allocated to financing humanitarian activities, that is to say, the advancement of the developing countries, the improvement of health and education and a reduction in social inequalities.
29.	That was the principal aim of the Disarmament Decade decreed in December 1969 by the General Assembly [see resolution 2602 E (XXIV)].
30.	Since it is now time to prepare a balance sheet, let us at the outset say that this decade has been a negative one. This year, according to the best informed sources, more than $500 billion have been devoted to military expenses, that is, an expenditure of approximately $1 million per minute. At the same time, thousands of men, women and children continue to die every day of hunger and poverty, in the face of almost total indifference.
31.	That is why we consider that the question of disarmament is closely linked to the question of development; it is so true that the maintenance of the status quo consolidates inequalities, is a factor of tension in the world and also of deterioration of the world economic situation.
32.	The economic development of States remains the best guarantee for general and lasting security and true and total freedom.
33.	It must be noted that the world economic crisis has assumed unprecedented dimensions. No one can doubt that the world economy is currently experiencing the most serious crisis since the Second World War. The substantial slowdown in economic activity, the increased deterioration in terms of trade, runaway inflation and the rising costs of the foreign debt of the third world countries surely point to an extremely disturbing situation; at least that is true of most of us and some of us are already familiar with the critical phase of zero growth.
34.	That is why Gabon was particularly interested in the United Nations Conference on the Least Developed Countries, held in Paris in September this year, which endorsed the concerns expressed by those countries.
35.	That is why we are pleased to note that the developed countries accepted what is self-evident when they stated their readiness to increase their bilateral and multilateral aid to the least developed countries, by doubling their contributions in order, as they emphasized, to avoid any increase in the international economic imbalance.
36.	Moreover, it must be recognized that the desired return to normal growth has not taken place and there has been a general disorganization of the world economy, thereby confirming the urgent need for a structural modification that would be in the interests not only of the developing countries but also of the developed countries.
37.	This evolution has led to a wide-ranging awareness among all peoples of the fact that the current international economic situation is inequitable as far as the benefits of economic relations between the developed and developing countries are concerned.
38.	The structural changes that we seek must be made with regard to production, consumption and world trade so as to enable the developing countries to exercise effective control over their raw materials and to participate fully in the international decision-making process.
39.	Gabon places high hopes in the International Meeting on Cooperation and Development, to be held soon at Cancun. In any case, it hopes that the high-level officials participating in that conference will take that opportunity to establish a new atmosphere that will make it possible for global negotiations to be initiated as speedily as possible.
40.	If there is a problem that is of particular concern to my country it is that of new and renewable sources of energy, a problem which was taken up at the conference held last August at Nairobi, under the aegis of the United Nations.
41.	On that occasion, Gabon, which has several sources of energy, the most important of which are water energy, solar energy, biomass and wood, and which has therefore always attached particular importance to the post-oil period, demonstrated its interest in the advent of this new era.
42.	The industrialized countries and international organizations must concentrate on finding sources to finance programs to promote and develop new and renewable sources of energy recognized as indispensable for the world economy. This is a matter that was left in abeyance at Nairobi.
43.	I do not wish to conclude my statement without referring to the serious question of the food and agriculture
situation throughout the world, particularly in Africa, where the food outlook appears to be extremely grave.
44.	The international community must actively contribute to solving this extremely important problem and to defining new directions regarding food and agriculture.
45.	It must be recognized that the picture of the international situation that we have just drawn, both politically and economically, is hardly a matter for rejoicing.
46.	Nevertheless, it is comforting to note that the Organization, however well founded criticism of it may be, has since the last war provided a privileged framework for the safeguarding of peace throughout the world and the definition of new strategies for multilateral cooperation.
47.	Let us transcend our selfish interests and bear in mind only the interests of mankind as a whole by translating the decisions of the Organization into political and economic facts so that this new world order for which we tirelessly call may finally be established.



